            Case 1:20-cv-10392-IT Document 13 Filed 05/18/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                  )
DOMENIC SALVATORE ALBANESE,                       )
         Plaintiff,                               )
                                                  )       Civil Action No.
                 v.                               )       20-10392-IT
                                                  )
DEAN J. DECAS, et al.,                            )
           Defendants.                            )
                                                  )
                                                  )

                                              ORDER

TALWANI, D.J.

         Domenic Salvatore Albanese (“Albanese”), now incarcerated at the Norfolk County

Correctional Center, initiated this action by filing a pro se civil rights Complaint [#1] naming as

defendants the Wareham Police Department and two Wareham Police Department detectives.

         By Memorandum and Order [#10] dated April 8, 2020, the Court granted Albanese’s

Application to Proceed Without Prepayment of Fees [#2], denied Albanese’s Motion for

Appointment of Counsel [#3], and directed Albanese to show cause why this action should not

be dismissed for failure to state a claim upon which relief may be granted. Because Albanese is a

prisoner plaintiff, he was assessed an obligation to make payments towards the $350.00 filing fee

pursuant to 28 U.S.C. § 1915(b) and the clerk issued a Notice for Payment of Prisoner Filing Fee

[#11].

         On April 21, 2020, Albanese filed a response titled Show Cause and Motion for

Dismissal Without Prejudice [#12]. Albanese seeks a continuance or dismissal without prejudice.

Id. He also requests a continuance or waiver of the partial filing fee. Id.

         Albanese’s request will be treated as a notice of voluntary dismissal pursuant to Federal
           Case 1:20-cv-10392-IT Document 13 Filed 05/18/20 Page 2 of 2



Rule of Civil Procedure 41. Rule 41 permits a plaintiff to dismiss an action without a court order

where the plaintiff files a notice of dismissal before the opposing party serves either an answer or

a motion for summary judgment. See Fed. R. Civ. P. 41(a)(1)(A)(i). At this early stage of the

litigation, Albanese has the right to voluntarily dismiss this suit without prejudice.

       To the extent Albanese seeks a refund or complete waiver of the filing fee, the Court is

limited by the strictures of 28 U.S.C. § 1915. The in forma pauperis statute specifically provides

that “if a prisoner brings a civil action or files an appeal in forma pauperis, the prisoner shall be

required to pay the full amount of a filing fee.” 28 U.S.C. § 1915(b)(1). Section 1915(b)(2)

permits prisoners to pay the remainder of filing fees in installments over time. The statute

“makes no provision for return of fees partially paid or for cancellation of the remaining

indebtedness.” Goins v. Decaro, 241 F.3d 260, 261 (2d Cir.2001) (rejecting a request for a

refund of appellate fees after voluntary withdrawal of appeal); McGore v. Wrigglesworth, 114

F.3d 601, 604–607 (6th Cir.1997) (filing fee due when complaint filed; dismissal of a complaint

does not eliminate prisoner’s obligation to pay the required fees). Therefore, Albanese is

obligated to make payments until the $350.00 filing fee is paid in full. See 28 U.S.C. §

1915(b)(1)-(2).

       Based upon the foregoing, it is it is hereby ORDERED that this action is dismissed

without prejudice.

So ordered.
                                                        /s/ Indira Talwani
                                                       Indira Talwani
                                                       United States District Judge

Dated: May 18, 2020




                                                  2
